UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6371


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BERNARD MIDDLETON, d/b/a Cass,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:92-cr-00348-CMH-3)


Submitted:   June 19, 2015                 Decided:   June 30, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Middleton, Appellant Pro Se. James L. Trump, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernard Middleton appeals from the district court’s orders

denying his 18 U.S.C. § 3582(c)(2) (2012) motion and his motion

for    reconsideration.         Middleton            contended     that   his   sentence

exceeds the statutory maximum term to which he allegedly was

subject and that a sentencing issue was not presented to the

jury.     We affirm the district court’s judgment.                            Middleton’s

claims    are   not    based    upon       a       change   in   the    Guidelines     and

therefore    are   not    properly         raised      in   a    § 3582(c)(2)    motion.

Instead, the claims sound in habeas corpus.                         We dispense with

oral    argument      because       the    facts      and   legal      contentions     are

adequately      presented      in    the    materials        before     the    court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                               2